DETAILED ACTION
This communication is in response to the amendment filed 9/27/22 in which claims 15, 20, 22, and 27 were amended, and claims 18, 19, and 21 were canceled. Claims 15-17, 20, and 22-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 101 rejection have been considered but are unpersuasive. As explained below, the added elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17, 20, 22-24, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite detecting movements of people or objects near certain measuring points by evaluating video images, calculating stay data of the people or objects at the measuring points, evaluating the stay data in terms of noticeable problems, visualizing the stay data, grouping the people or objects based on distinguishing features, e.g., an authority or role as indicated by a feature, or type of component, outputting the evaluation results to an operator, evaluating the stay data with respect to the stay duration of people at the measuring points, filtering the stay data prior to the evaluation according to a feature, time period, or measuring point, the movements are detected based on recorded video, and the stay data comprises trajectories of the persons or objects. 
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the recited limitations precludes the various steps from practically being performed in the mind by an observer of the measuring points. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claims only recite elements (i.e., a storage database, video camera) at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Evaluating recorded video images to detect movements of people may be performed by an observer viewing a camera feed. Evaluating stay data automatically and outputting the results of the evaluation suggests that the evaluation is performed by a processor and its output is displayed using an output display component. However, as discussed above, such evaluation steps are recited at a high level of generality and amount to no more than mere instructions to apply the exception using computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2015/0294483 A1; published Oct. 15, 2015) in view of Parker (US 9,230,250 B1; patented Jan. 5, 2016).
Regarding 15, Wells discloses [a] method for monitoring a process automation system, wherein a plurality of measuring points is provided in the system, comprising: (see paragraph 27)
detecting movements of people located within the system or of objects not located at the measuring points, vehicles, or machines by evaluating video images recorded using at least one video camera arranged in the system; (see paragraphs 4, 27)
calculating stay data containing moments of the stay and/or the respective duration of the stay, the respective people, or objects at the individual measuring points on the basis of the detected movements; and (see paragraphs 11, 29, 37, 53, 83, 87-88)
evaluating the stay data in terms of defined noticeable problems; and (see paragraphs 78-79, 83-84)
wherein the stay data is evaluated automatically, wherein the result of the evaluation is output to an operator (see paragraphs 5, 31, 78-79 (system determine is a user track matches an expected or acceptable track for a particular procedure based on the closing rate of time and distance between the person and a detection zone)).
Although Wells teaches detecting a moving person in a video, including other moving objects, see paragraph 56, Wells does not specifically disclose wherein the people are grouped based on authority or role, wherein the authority or the role is defined in a distinguishing feature which is attached to the respective person. However, Parker teaches a video-based monitoring system that tracks the location of an agent as the agent moves within a facility using various methods. Column 19, lines 37-67. A camera at a fixed location is configured to use pattern recognition to determine an agent’s location (e.g., by scraping video data to determine a visually distinguishable indicator such as a particular flag, tag, color, pattern, mark or other identifier of the agent and his authorization to handle high-value items on a hat, badge, shoulder strap, etc. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wells to incorporate the teachings of Parker to identify the authorization of an agent in a video based on a visually distinguishable indicator, at least because doing so would allow determining whether an agent is authorized to handle high value items. Parker, column 20, lines 1-12.

Regarding claim 16, Wells, in view of Parker discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data is stored in a database (see paragraph 32).

Regarding claim 17, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data are visualized in the course of the evaluation in a diagram in which the number of moments of stay or the duration of stay of the people or of objects at a respective measuring point, is represented cumulatively (see paragraph 51).

Regarding claim 20, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein the objects are grouped in the system according to the type of component and/or based on the function of the component (see paragraphs 57-58).

Regarding claim 22, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data is evaluated automatically with respect to at least one of the following noticeable problems: cumulative stay duration of people or at least one specific measuring point; cumulative number of moments of people or objects at least one specific measuring point; or stay of people or objects in a restricted area of the system (see paragraph 45).

Regarding claim 23, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein a prediction with regard to an expected cumulative stay time at least one measuring point is calculated (see paragraph 80).

Regarding claim 24, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data are filtered before the evaluation or after the evaluation with respect to at least one of the following features: filtering with respect to at least one distinguishing feature; filtering with respect to at least one defined time period; and filtering with respect to at least one measuring point (see paragraphs 55, 58, 76, 77, 85).

Regarding claim 25, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data are linked before the evaluation to at least one data set of the following data: weather data; production data; and financial data (see paragraphs 78-79, 89).

Regarding claim 26, Wells, in view of Parker, discloses the invention of claim 25 as discussed above. Wells further discloses wherein the stay data are evaluated with respect to at least one of the following noticeable problems: at least one temperature range or a specific temperature; at least one production date, or a production period of components of the measuring points; and with respect to the maintenance costs of the measuring points (see paragraph 89).

Regarding claim 27, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein movements are detected on the basis of at least one of the following methods: collecting GPS data, wherein the people or the objects are respectively equipped with at least one GPS module; and detecting movements using at least one infrared motion detector arranged in the system (see paragraph 28).

Regarding claim 28, Wells, in view of Parker, discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data additionally comprise trajectories of the individual persons or objects (see paragraphs 29, 51, 63).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178